Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on October 31, 2021 (hereinafter “Am.”) has been entered.
Drawings
1.	The drawings were received on October 31, 2021.  These drawings are not accepted because of the reasons, inter alia, listed below:
a. 	The amended drawings introduce new matter such as listed below.  Please see 35 USC 132 and 37 CFR 1.121(f). 
New FIG. 8.  
A review of the original application shows that the original application did not disclose, e.g., that the lifting element 114 is optional.  The first time the term “optional” appeared was the time Applicant amended the Spec. at ¶ 22 (see Am. p. 3).  Therefore, the description “Providing a shipping strap with an optional lifting element” (emphasis added) in Step 502 introduces new matter.  Please see MPEP §§ 608.04(a) and 2163.06.
On the other hand, Applicant has not established that the application as filed inherently disclosed the lifting element 114 is optional as shown in new FIG. 8.  See In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999) (To establish inherency, the extrinsic evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’”).  Thus, e.g., the step
502 shown in new FIG. 8 introduces new matter.  See MPEP §§ 2163.07-2163.07(a);
The specific order of the steps 500-518 as now shown in FIG. 8.  
As noted, the original application did not disclose the specific order of the steps for installing the hybrid module as seen in original Spec. at, e.g., ¶¶ 22-23. Thus, a person having ordinary skill in the art (PHOSITA) at the time of filing of the application might envision, e.g., that the step of “Securing a shipping dome to the hybrid module housing” 516 would occur after the step of “Providing a shipping strap with an optional lifting element” 502 but prior to the step of “Securing the shipping strap to the hybrid module and to the rotor” 504.  The showing of a specific order of steps for installing the hybrid module within a full spectrum of possible orders of steps implicitly disclosed on the filing date introduces new matter.  See Ex parte George, 230 U.S.P.Q. 575, 578 (Bd. Pat. App. & Inter. 1986) and MPEP § 608.04(a).
More importantly, Applicant likewise has not shown that the application as filed inherently disclosed the specific order of steps as shown in the flow chart in new FIG. 8.  Thus, the instant specific order introduces new matter.  MPEP §§ 2163.07-2163.07(a) supra;   
The material of, e.g., the shipping strap 100 as shown in amended FIG. 1.
As noted, the original application did not disclose, inter alia, the material(s) of which the shipping strap 100 is made (see Pub. No. US 20200393036 (Pub.’036) of this application at, e.g., ¶ 18 et seq.).  As noted, only original FIG. 7 shows the drive plate 218 and the rotor carrier 226 being made of metal in accordance with the drawing symbols for draftsperson shown in MPEP § 608.02(IX).  Thus, at the time of filing of the application, the PHOSITA might envision that the strap 100 could be made of, e.g., a metal, a composite material, and/or a combination thereof.  The showing of a specific metal material for making the shipping strap 100 within a full spectrum of possible materials implicitly disclosed on the filing date introduces new matter.  Applicant likewise has not established that the original disclosure inherently disclosed that the shipping strap 100 is made of metal as now shown.  Thus, the metal material for the strap 100 as shown in amended FIG. 1 is new matter.  Similar new matter is seen for the materials of the other elements other than the drive plate 218 and the rotor carrier 226 such as the transmission 400, the flexplate 220, the shipping dome 300, etc. in amended FIGS. 1 and 6; and/or
b.  	The amended drawings fail to comply with 37 CFR 1.84.  See 37 CFR 1.121(d).  For example:
37 CFR 1.84(u)(1) states: 

The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s).  (Emphases added)

	However, new FIG. 8 is not numbered; and/or
CFR 1.84(l) states:
Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.  (Emphases added).

However, e.g., not every line of the hatching shown in sectional views FIGS. 1 and 6-7 is durable, black, sufficiently dense, dark, uniformly thick, and well-defined. 
2.	The original drawings filed on June 3, 2020 are objected to under 37 CFR 1.84 and 1.83(a) as set forth on pp. 2-3 of the prior Office action (hereinafter “OA”). 
Amendment Objections
The amendment filed on October 31, 2021 is objected to under 35 U.S.C. 132(a) because
it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is, e.g., as follows: 
a.	The adding of the term “optional” before “lifting element 114” and “torque converter 215” in amended Spec. 23 (Am. p. 3).
As noted, the application as filed did not disclose, that the lifting element 114 is optional in step 502, the torque converter 216 is optional in step 500, etc.  Thus, the PHOSITA at the time of filing of the application might envision, e.g., that the lifting element 114 and/or the torque converter 216 was(were) optional, and/or mandatory, and/or some combinations of mandatory and optional.  The narrowing of the specification disclosure by limited to the optional lifting element and/or optional torque converter after the filing date introduces new matter.  See unpublished In re Paul Lew, No. 2007-1196, 2007 WL 4201279 (Fed. Cir. Nov. 29, 2007) (By substituting “curved members” for the originally disclosed “ball bearings,” the amendments introduced new matter) citing TurboCare Div. of Demag Delaval Turbomachinery Corp. v. General Electric Co., 264 F.3d 1111, 1118 (Fed. Cir. 2001)(“[w]hen the applicant adds a claim or otherwise amends his specification after the original filing date . . . the new claims or other added material must find support in the original disclosure”). See also MPEP § 2163.03(I) (An amendment to the specification (e.g., a change in the definition of a term used both in the specification and claim) may indirectly affect a claim even though no actual amendment is made to the claim.); and 
 b.	The new description of new FIG. 8 and the adding of new reference characters 500-518 in Spec. ¶¶ 15.1, 22 and 55.1 (Am. pp. 2-3). 
As set forth above, the original application did not describe and show the specific order of the steps such as illustrated in FIG. 8.  Thus, the amended specification that refers to the specific order of the steps shown in new FIG. 8 within a full spectrum of possible orders of steps implied on the filing date introduces new matter. 
Applicant is required to cancel the new matter in the reply to this OA.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation (hereinafter “BRI”) using the plain meaning of the claim language in light of the specification as it would be understood by the PHOSITA.  The BRI of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim
limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an OA. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an OA.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is “a lifting element” in claim 14.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(a) 	amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or
pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(b) 	present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior OA.
35 USC § 112
Claims 14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 claims:
transporting the hybrid module (200) to a transmission assembly facility (not shown); 
installing the hybrid module (200) with a transmission (400); 
transporting the transmission (400) to a vehicle assembly facility (not shown); 
removing the shipping strap (100); and
installing the transmission (400) in a vehicle (not shown), wherein the shipping strap (100) comprises a lifting element (114) for aiding installation of the hybrid module (200) with the transmission (400).  (Reference characters and emphases added).

	However, the original specification does not describe and the original drawings do not show, inter alia, the transmission assembly facility, the vehicle assembly facility, the vehicle, and/or how the lifting element 114 aids in the installation of the hybrid module 200 with the transmission 400 as claimed (see Pub.’036 ¶¶ 7-8, 23-24).  More importantly, the specification does not describe and the drawings do not show the structural elements or the means for transporting the hybrid module 200 to the transmission assembly facility, means for removing the strap 100, means for installing the transmission 400, and means for enabling the lifting element 114 to aid the installation of the hybrid module 200 with the transmission 400.  
In summary, the specification description is inadequate because it only states the functions but not the structures that perform the claimed functions. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239 cited in MPEP § 2181. 
Indication of Allowable Subject Matter
Claims 1, 3-13 and 20-21 are allowed. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a.	Entwistle (US 8,057,140) teaches a strap 8.  Ibid. Abstract;
	b.	Sherry (US 10,125,677) teaches a strap/cage 86 (FIGS. 2 and 4).  Ibid. claim 1; 
	c.	Abe (EP 3199836 B1) teaches a lifting element 46 (FIGS. 2 and 5).  Ibid. claim 3;
	d.	Signore et al. (US 7,944,079) teaches a method for assembling a gearbox comprising a shipping strap 120 (id. claims 1-6); 
	e.	Khan (US 20170023171) teaches a method of shipping an engine comprising a shipping strap 100 (id. claim 19); and 	
	f.	Applicant’s corresponding WO 2020251879 A1, see International Search Report.	
Response to Arguments
Applicant's arguments filed October 31, 2021 have been fully considered but they are not persuasive.
Drawings
Applicant added hatchings to FIGS. 1 and 6 and section lines to FIGS. 2 and 5, and modified solid black sections of the stator in FIGS. 1 and 6.  (Am. p. 10)
The Examiner respectfully submits that the new hatchings to show the materials undisclosed on the filing date introduce new matter as set forth above.  Therefore, the drawing objection is respectfully maintained.
Specification
First, Applicant stated that Applicant had amended the Brief Description of the Drawings to describe the section lines of FIGS. 1 and 6 (Am. p. 10).  Thus, the instant objection is withdrawn.
Second, Applicant added: (a) the threaded connection 115 to FIG. 1; and (b) FIG. 8 showing the method of installing the torque converter by “labeled rectangular box[es].”  Applicant believed that FIG. 8 complies with the requirements of 37 CFR 1.83(a).  (Am. p. 10) 
Please note that 35 U.S.C. 113 states: 
The applicant shall furnish a drawing where necessary for the understanding of the subject matter sought to be patented. When the nature of such subject matter admits of illustration by a drawing and the applicant has not furnished such a drawing, the Director may require its submission within a time period of not less than two months from the sending of a notice thereof.  Drawings submitted after the filing date of the application may not be used (i) to overcome any insufficiency of the application due to lack of an enabling disclosure or otherwise inadequate disclosure therein, or (ii) to supplement the original disclosure thereof for the purpose of interpretation of the scope of any claim. (Emphases added)

In the instant case, Applicant contended that the transmission assembly facility, the vehicle facility and the vehicle are merely elements of a method and “their detailed illustration is not essential for a proper understanding of the invention,” thus, the “labeled rectangular box[es]” shown in FIG. 8 comply with the requirements of 37 CFR 1.83.  (Am. p. 10)
The Examiner respectfully submits that an expert’s opinion on the ultimate legal issue must be supported by something more than a conclusory statement.  In re Buchner, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991) cited in MPEP § 2164.05.  Hence, the Examiner respectfully suggests that Applicant should submit the supporting evidence to show that the detailed illustration of the transmission assembly facility, the vehicle facility and the vehicle is not essential for a proper understanding of the subject matter sought to be patented or Applicant’s method claims 14 and 16 as required by 35 USC 113 supra.   
On the one hand, the Examiner respectfully submits that the mere showing of the transmission assembly facility, the vehicle facility and the vehicle by “labeled rectangular box[es]” would not overcome the requirements under 35 USC 112, first paragraph as explained by the Court in In re Gunn, 190 USPQ 402 (CCPA 1976) cited in MPEP §§ 2164.06(a) and (c).  See also In re Donohue, 193 USPQ 136 (CCPA 1977).  
 	On the other hand, MPEP § 2103 states:
when evaluating the scope of a claim, every limitation in the claim must be considered. Examiners may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981) ("In determining the eligibility of respondents’ claimed process for patent protection under § 101, their claims must be considered as a whole. It is inappropriate to dissect the claims into old and new elements and then to ignore the presence of the old elements in the analysis. This is particularly true in a process claim because a new combination of steps in a process may be patentable even though all the constituents of the combination were well known and in common use before the combination was made.")  (Emphases added)

Therefore, even if the detailed illustration of the transmission assembly facility, the vehicle facility and the vehicle is not essential for a proper understanding of Applicant’s claimed method; however, the order of the claimed steps is essential for a proper understanding of the Applicant’s claimed method because “[f]or processes, the claim limitations will define steps or acts to be performed” as seen in MPEP § 2103 supra.  See also, e.g., Faber on Mechanics of Patent Claim Drafting, Seventh Edition, July 2015, Chapter 4: Method or Process Claims.  Thus, the flow chart that shows the order of the claimed steps such as FIG. 8 should have been filed on the filing date, not by the amendment, as seen in MPEP § 702 quoted below:
Also, for applications filed on or after December 18, 2013, an application (other than an application for a design patent) is not required to include any drawings to be entitled to a filing date. It should be noted, however, 35 U.S.C. 111(a)(2)  continues to require the application to include a drawing as prescribed by 35 U.S.C. 113, which requires a drawing where necessary for the understanding of the subject matter sought to be patented. Therefore, any drawings necessary for the understanding of the invention should be submitted with the application on filing.  (Emphases added)
    
See also, e.g., MPEP § 608.01(h) quoted below:
If the best mode contemplated by the inventor at the time of filing the application is not disclosed, such defect cannot be cured by submitting an amendment seeking to put into the specification something required to be there when the application was originally filed.  In re Hay, 534 F.2d 917, 189 USPQ 790 (CCPA 1976). Any proposed amendment of this type should be treated as new matter.  

In addition, amended claim 14 now claims “wherein the shipping strap comprises a lifting element for aiding installation of the hybrid module with the transmission.”  The instant “wherein” clause gives meaning and purpose to the manipulative steps, thus, it constitutes a claim limitation.  See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps") cited in MPEP § 2103.  However, the application as filed inadequately described and the drawings (including new FIG. 8) did not show, inter alia, how the means for lifting 114 performs the function of aiding in the installation of the hybrid module 200 with the transmission 400 as claimed.  See MPEP 2181 supra.
In view of the foregoing, the drawing objection is respectfully maintained.
Indication of Allowable Subject Matter
Applicant incorporated allowable subject matter of claim 2 into claim 1, claim 6 into claim 11, and claim 15 into claim 14.  Therefore, claims 1, 3-13 and 20-21 are allowed.  
With respect to claims 14 and 16, as noted, original claims 14-16 are rejected under 35 USC 112(a) as seen on pp. 6-7 of the prior OA. Applicant’s amendments do not overcome the rejection of original claim 14 under 35 USC 112(a) for the reasons set forth in the prior OA.  Thus, amended claim 14 is not allowable, and consequently, claim 16 is not allowable therewith.
35 USC 112(a)   
Applicant relied on new FIG. 8 showing the method of installing the torque converter and amended specification that refers to new FIG. 8 to overcome the rejections under 35 USC 112(a).
As noted from MPEP § 2163.02, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.  See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).  More importantly, 35 U.S.C. 113 supra states: 
Drawings submitted after the filing date of the application may not be used (i) to overcome any insufficiency of the application due to lack of an enabling disclosure or otherwise inadequate disclosure therein, or (ii) to supplement the original disclosure thereof for the purpose of interpretation of the scope of any claim.

Therefore, Applicant’s arguments are unavailing.  
Applicant further contended that the Examiner has the initial burden of presenting by a preponderance of evidence why the PHOSITA would not recognize in an applicant’s disclosure a description of the invention by the claims (MPEP § 2163.04).  (Am. p. 11)
The Examiner is mindful that MPEP § 2163.04 states:
In rejecting a claim, the examiner must set forth express findings of fact which support the lack of written description conclusion (see MPEP § 2163 for examination guidelines pertaining to the written description requirement). These findings should:

(A) Identify the claim limitation(s) at issue; and

(B) Establish a prima facie case by providing reasons why a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed. A general allegation of "unpredictability in the art" is not a sufficient reason to support a rejection for lack of adequate written description. A simple statement such as "Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘____’ in the application as filed." may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported.

See Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 USPQ2d 1373, 1376 (Fed. Cir. 2007) (holding that "[MPEP] § 2163.04 [subsection] (I)(B) as written is a lawful formulation of the prima facie standard for a lack of written description rejection.").  (Emphases added)

In the instant case, the Examiner believes that the Examiner has provided preponderance evidence or satisfied the Examiner’s burden in accordance to MPEP § 2163.04.  In fact, instead of providing “[a] general allegation of "unpredictability in the art," the Examiner specifically pointed
out the following on p. 7 of the prior OA:
the specification does not describe and the drawings do not show, inter alia, the transmission assembly facility, the vehicle assembly facility and the vehicle in claim 14 (Pub.’036 ¶¶ 8 and 23).  More importantly, the specification does not describe and the drawings do not show any structural elements or means for transporting the hybrid module (200) to the transmission assembly facility, means for removing the strap (100), and/or the means for installing the transmission to the vehicle.  In summary, the specification description is inadequate because it only states the steps/functions but not the structures that perform the claimed steps/functions.  (Emphases added)

Applicant further asserted that “[a] person skilled in the art would know how a hybrid module is transported, what a transmission assembly facility looks like, how to remove a strap, how to install a transmission in a vehicle, etc. and the Examiner has provided no evidence to the contrary” (Am. p. 12).
The Examiner respectfully submits that it is not sufficient for the purposes of the written description requirement of 112 that the disclosure, when combined with the knowledge in the art, would lead one to speculate as to modifications that the inventor might have envisioned, but failed to disclose.  As noted, each application in the chain must describe the claimed features.  Lockwood v. American Airlines, Inc., 41 USPQ2d 1961, 1966 (Fed. Cir. 1997) cited in MPEP § 2163.02.   In addition, the Court in non-precedential Creative Kingdoms, LLC. v. ITC, Fed. Cir., No. 2014-1072 (12/19/2014) stated a specification needs not disclose what is well-known in the art, but it is the specification, and not the knowledge of one skilled in the art that must supply the novel aspects of an invention in order to constitute adequate enablement. See also Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-1385 (Fed. Cir. 2009) and Atmel Corp., 198 F.3d at 1380 cited in Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011) and/or MPEP § 2181.
Finally, Applicant invited the Examiner to suggest amendments to the claims which can be supported by the application’s written description being mindful of the prohibition against new matter and cited Rasmussen, 650 F.2d at 1214, 211 USPQ at 326 (MPEP § 2163.04).
The Examiner respectfully submits that MPEP § 2163.04 states:
When appropriate, suggest amendments to the claims which can be supported by the application’s written description, being mindful of the prohibition against the addition of new matter in the claims or description. See Rasmussen, 650 F.2d at 1214, 211 USPQ at 326.  (Emphases added)

On the one hand, Applicant has not shown that this case is appropriate for an examiner’s suggestion to overcome the instant rejection under 35 USC 112(a).  On the other hand, please note that MPEP § 706.07(a) states:
an examiner cannot be expected to foresee whether or how an applicant will amend a claim to overcome a rejection except in very limited circumstances (e.g., where the examiner suggests how applicant can overcome a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph).

	In the instant case, the rejection at issue is a rejection under 35 U.S.C. 112(a), not 35 U.S.C. 112(b).  Further, the Examiner lacks personal knowledge about, e.g., how the shipping strap 100 is removed, and/or how the lifting means 114 aids in the installation of the hybrid module 200 with the transmission 400, etc. as claimed on the filing date of this application. Thus, it would be impossible and/or improper for the Examiner to make such suggestion.
	In view of the foregoing, the rejection under 35 USC 112(a) is respectfully maintained.
	35 USC 112(b) and 103
	The rejections under 35 USC 112(b) and 103 are withdrawn in view of the amendments.
	Conclusion 
	In view of the foregoing, the Examiner respectfully submits that the application is not in condition for allowance.
Finality
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VINH LUONG/Primary Examiner, Art Unit 3656